      CASE 0:20-cv-01761-SRN-TNL Document 6 Filed 09/08/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Irah Lee Goodwin,                                           Civil No. 20-cv-1761 (SRN/TNL)

                       Petitioner,

 v.                                                                 ORDER

 United States of America,

                       Respondent.



Irah Lee Goodwin, Reg No. 16195-041, USP Allenwood, P.O. Box 3000, White Deer, PA
17887, petitioner pro se.

Ana H. Voss and Ann M Bildtsen, United States Attorney's Office, 300 S 4th St Ste 600,
Minneapolis, MN 55415, for respondent.


       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated August 21, 2020 [Doc. No. 3], along with all the files and records, and no

objections to said Recommendation having been filed, IT IS HEREBY ORDERED that this

matter is DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 8, 2020                            s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge
